Rose, J.
The parties are husband and wife. The husband is plaintiff, and the trial court granted him a divorce on the ground of extreme cruelty. The wife appeals, and insists that under the evidence the divorce should not have been granted.
They were married September 18, 1906, and the suit was commenced June 20, 1910. The intervening time was full of sensation and scandal. Both had been previously married and divorced. They lived in Omaha. Evidence relating to what occurred after they became husband and wife fairly establishes the following facts: Defendant accused her husband of marital infidelity, and at the trial was unable to prove her charges, though she had previously given them wide publicity. She clandestinely took his watch and other articles of personal property and pawned them to secure money for herself. She accepted from her husband money and transportation for a trip to Virginia to visit her relatives, and consented to his going to California at the same time to visit his children by a former wife. After he left Omaha pursuant to this understanding, slie secretly followed him and spied upon him *535while he was visiting with his children at Long Beach. She falsely intimated to ■ police officers there and at Los Angeles that her husband was having improper relations with his former wife and importuned them to arrest him. Tn California she deliberately gave newspaper publicity to her simulated wrongs, and made him and his children the subjects of sensational notoriety and scandal. In Omaha she went before the grand jury, falsely charged him with wife-desertion and nonsupport, and attempted to have him arrested. She directed public attention to her 'scandalous relations with her husband by hurrying after him in the public streets of Omaha, by calling to him, and by giving publicity to her unfounded suspicions. She went personally to eminent citizens, who were fraternal brethren of her husband and falsely accused him of desertion and nonsupport, with a view to having him investigated by his lodge and disgraced. She was wholly unable to disprove this conduct. In some form it was often repeated. It was deliberately planned and appeared to get worse. There is convincing proof that it robbed her husband of his peace of mind, made his marital relations intolerable, and seriously impaired his health. It amounted to extreme cruelty within the meaning of the divorce laws. His conduct is assailed by his wife, but the proofs do not justify a finding that he was guilty of such misconduct as would warrant a court of equity in dismissing his suit on that ground.
Defendant offered a vast amount of testimony to establish condonation. If full credence could be given to the witnesses Who testified in favor of defendant on that issue, the defense might be established, but the trial court, under all the circumstances, properly disbelieved their testimony on material matters. After the alleged condonation, defendant’s conduct was -more cruel than before. A careful consideration of the entire record leads to the conclusion that, the findings below were right and that the divorce was properly granted. An analysis of the evidence would not benefit the parties nor improve the litera*536ture of the court. It has. all been carefully examined, however, and the. decree below is adopted as correct.
Affirmed.